Title: From George Washington to Major General Benedict Arnold, 7 June 1777
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Quarters Middle Brook 7th June 1777

I imagine that since Genl Schuylers departure from Philada you command there. I therefore inclose you the Evidence of a person very lately from N. York, from which as well as from other information it appears that a Fleet is upon the point of sailing from New York—If Philada should be the place of destination they will make their appearance

in Delaware Bay soon after they leave the Hook. I therefore desire that you will as soon as you are certain that the Fleet is in the Bay, give me the earliest Notice by the Expresses that are posted on the Road between this and Philada. Before you send notice to me, be sure that you are not deceived by the signal Guns, which I am told have been fired several times without any Grounds for so doing. A move of this Army upon a false alarm might prove fatal.
Could not you and Genl Sullivan contrive to give each other notice by Signals. We can do it by making lights upon the heights near princetown and at this place, but I am afraid it will be difficult between princetown and philada because the Ground is low. I am &ca.
